EX-99.77J REVALUATN Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended December 31, 2009, the Phocas Small Cap Value Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital $3,724 $2,022 $(5,746) For the year ended December 31, 2009, the Capital Advisors Growth Fund made the following permanent tax adjustments on the statement of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital $164 $(46) $(118) For the year ended December 31, 2009, the Al Frank Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital Al Frank Fund $(373) $373 $— Al Frank Dividend Value Fund 41 — (41) The reclassifications have no effect on net assets or net asset value per share.
